Title: To Thomas Jefferson from John Sutton, 25 March 1801
From: Sutton, John
To: Jefferson, Thomas



Alexandria 25 of 3 mo 1801

not being in any business at present that will find me meat and cloathes, i write to thee with the view of recommending myself to thy notice for some employment to answer that purpose. i do not pretend to any superior republican patriotism or love for the country i am in which causes me to apply to thee—but some appointment would suit my present situation; and, if i could procure one i would indeavour to make such talents as i possess suit the appointment
i never saw thee, nor dost thou know me: some who call themselves thy friends, were they to speak of me would speak disrespectfully—thou knowest how much thomas jefferson hath been traduc’d and abus’d, because he had the misfortune to be rob’d, plunder’d, and oblig’d to pay debts three times over; therefor i need not expect less, who have been cheated of near ten times the sum for which thomas jefferson has sustained so much calumny—but, stevens thomson mason, and john thomson mason never having to my knowledge either cheated, or assisted in cheating me, they can have no motive to speak of me, other than truth—i cannot have much hope of attracting they friendly attention; but, if in the course of events thou do me a service i shall be oblig’d to thee—

John Sutton

